DETAILED ACTION

	The instant application is a continuation of application no. 16/675,795.  Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27, 29-36, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough et al. (US 2001/0044013) (hereinafter referred to as ‘McDonough’).
McDonough teaches
Regarding claim 21, 
a method of fabricating a transaction card (label structure), comprising:
forming an antenna layer on or in a substrate (carrier film surface or breakcoat 14) by a laser plating process, a laser etching process, or a print-and-plate process, the antenna layer comprising an antenna (see paragraphs 46 and 49); and
affixing the substrate to a body of the transaction card such that the antenna is inductively connectable to the body (see paragraph 41 and figure 4);
the method of claim 21, further comprising: forming an antenna trace (spiral antenna pattern 21) on the body;
the method of claim 22, where the antenna trace is inductively connectable to the antenna (see figure 51);
the method of claim 21, wherein the substrate is affixed as an internal layer of the body (see figure 1);
the method of claim 21, wherein forming the antenna layer on or in the substrate by the laser plating process comprises:
depositing a material on the substrate using a laser;
the method of claim 21, wherein forming the antenna layer on or in the substrate by the laser etching process comprises:
ablating a conductive material to form the antenna layer without deposition (see paragraph 49);
the method of claim 21, wherein forming the antenna layer on or in the substrate by the print-and-plate process comprises:
utilizing an ink to create a pattern in the substrate (see paragraph 46), and
providing a conductive material in the pattern to form the antenna layer;
the method of claim 21, wherein affixing the substrate to the body comprises:
affixing the substrate to the body using at least one of:
a laminate layer, or
an adhesive layer;
the method of claim 21, wherein affixing the substrate to the body comprises:
affixing the substrate to a surface of the body;
the method of claim 21, wherein affixing the substrate to the body is performed before forming the antenna layer on or in the substrate;
the method of claim 21, wherein affixing the substrate to the body comprises:
affixing the substrate to the body using a cold lamination process or a hot lamination process;
regarding claim 33,
a transaction card, comprising:
a card body;
a substrate; and
an antenna layer, wherein the antenna layer is formed on or in the substrate by a laser plating
process, a laser etching process, or a print-and-plate process, and
wherein the antenna layer includes an antenna that is inductively connectable to the card body;
the transaction card of claim 33, further comprising:
an antenna trace on the card body,
wherein the antenna is inductively connectable to the antenna trace;
the transaction card of claim 33, the substrate is affixed as an internal layer of the transaction card;
the transaction card of claim 33, wherein the antenna layer is a pattern in the substrate comprising conductive material;
the transaction card of claim 33, wherein the substrate is affixed to the card body using at least one of:
a laminate layer, or
an adhesive layer;
the transaction card of claim 33, wherein the substrate is affixed to a surface of the card body; and
the transaction card of claim 33, wherein the substrate is a plastic film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonough in view of Wilkinson (US 2013/0206846).
McDonough lacks the teaching of NFC.
Wilkinson teaches an antenna is configured for near-field communication (NFC) (see paragraph 49). 
One of ordinary skill in the art would have readily recognized that providing the McDonough invention with near-field communication would have been beneficial considering NFC is a commonly utilized form of communication which is cost-manageable while also providing an efficiency which is practical and desired in today’s communication period. Therefore it would have been obvious at the time the invention was made to modify the teachings of McDonough with the aforementioned teaching of Wilkinson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 04, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876